Mr. Justice Eakin
delivered the opinion of the court.
1. The first question of importance is as to the right of plaintiffs, under the facts, to purchase the liabilities of defendant corporation at a discount for their own personal advantage. We conclude that their purchase of defendant’s mortgage notes was made under such circumstances that the stockholders have a right to the advantage of it as made for the benefit of the company. An offer was made by W. C. Brown to sell to defendant company these mortgage notes at a discount, and the change in the offer, making it a personal one to the plaintiffs, was made at the suggestion of one of the plaintiffs. The company was well able to take advantage of this offer, and the acting directors of defendant company were either parties to the purchase or acquiescing in the transaction, notwithstanding it was their duty to use their best endeavor to advance the interests of the corporation. Where the trust duty, of directors of a corporation and personal interest conflicts, the latter must give way. W. G. Gosline, in the interest of Hammond, and W. C. Smith, a stockholder, were active in attempting to procure some settlement of the notes and mortgage and in securing an offer of discount thereon for the benefit of the company. One witness testifies that there was some strife between the Hammond interest and that of the other stockholders, and in giving his reasons for desiring to get hold of the mortgage, stated *442that some of the stockholders thought it about time to wind up the company, thus indicating that the purchase was made in opposition to the company’s interest. •
2. In Higgins v. Lansingh, 154 Ill. 301, 384 (40 N. E. 362, 387), it appears that Higgins owned such a large interest in the company that he practically controlled it. He also owned the secured debts of the company that were overdue, and purchased at a discount pledged stock of the company. It was held to be the duty of the managers, of which he was one, to make provision for their payment out of the resources of the company, if possible. He knew it was for the interest of the company to do so, but did not inform the other managers of the proposed sale, nor give the company any opportunity to receive the benefit of the transaction. The court said: “We have also held that a director may purchase outstanding obligations of the company and enforce their collection. But the question, so far as we know, has not before been presented whether or not he may purchase such claims at a discount, and enforce them in full. If he acts fairly and for the interest of the corporation, we think he may. He certainly would be doing the corporation no injury in case his management were in the interest of the corporation, and it were given a fair opportunity to itself become the purchaser, and could not or would not embrace such opportunity. We are of the opinion, however, from the evidence in this case, that Higgins could not, under the circumstances attending the transaction, purchase these securities, as he did, at a discount, and hold them against the company for payment in full, but that the company and its stockholders have the right to treat the purchase as made for their benefit.” We think the principle here announced applied to the case before us, and that it was the duty of its board to take up these notes to protect the interests of the stockholders, and not in their own right against the interest of the company. This principle in *443no way conflicts with the case of Seymour v. S. F. C. Ass’n, 144 N. Y. 333 (39 N. E. 365: 26 L. R. A. 859), relied upon by plaintiffs. The transaction in that case related to unmatured obligations of the company that it did not desire to take up, and it was upon that circum-' stance that the case rested- It is said in the opinion there are “other cases in which the duties flowing from a liquidation conducted by the trustee, and to which he owes a specific trust duty, forbid a purchase by the trustee for his own benefit at a discount. But in every class of cases the rule is founded upon the unwillingness of the law to uphold contracts which bring into collision the trust duty and the personal interest.” And, if plaintiffs obtained these notes at a discount, still the purchase must be treated as for the benefit of the company, and they cannot enforce the mortgage for more than the amount paid for it.
It is also important to ascertain the amount paid for the mortgage for the purpose of determining the amount for which the company 'is chargeable. There is some conflict in the evidence upon this question. Plaintiffs contend that they paid $11,000 for the notes, while defendant contends that plaintiffs paid but $5,000. The sum paid by plaintiffs in the whole transaction was $27,500 in payment of the individual notes of plaintiffs, amounting to $16,002, and the notes of Wright, Smith, and Prael, each $7,000, and the two notes of the company $11,000, together with 50 shares of stock of defendant company, held by Brown, at the price of $500. Plaintiffs contend that the mortgage notes were taken at their full value and all the discount was on the three notes of Smith, Wright, and Prael upon the theory that the makers of these three notes were insolvent, and that their 300 shares of stock, in defendant company, held by Brown as collateral security for the payment of their notes, were worth only $10 per share, Brown having offered his 50 shares at that value. But Brown was *444anxious to close out his interest in the company and was making a sacrifice for that purpose. The evidence shows that plaintiffs put a much higher value on the stock than $10 a share. This appears from their testimony, as well as from the offer of the company to sell to Hammond, as shown by plaintiffs’ Exhibit D, namely, $16,000, for the water front, and he to pay the mortgage notes and surrender his 100 shares of stock, and the people to be benefited by proposed improvements to pay defendant company a bonus of $10,000, leaving 100 acres of the land, probably worth $5,000; to defendant company. This would make the water front cost Hammond $30,000 and leave clear to plaintiffs the $16,000 to be paid by Hammond, and the 100 acres at $5,000,. with the $10,000 bonus, making $31,000 to be divided among 800 shares, a valuation of over $36 per share, or, without the bonus, worth $26 a share at the lowest estimate. Other witnesses placed the value of the property much higher.
it was conceded that Brown made no discount to plaintiffs on their individual notes. Therefore the mortgage notes and the Wright, Smith, and Prael notes were purchased for $11,000, while the stock of those three men was at these figures worth $7,800, and was turned over to plaintiffs without other expense or trouble, showing that, if the full value had been paid for the mortgage notes, plaintiffs received the notes and stock of Wright, Smith, and Prael without consideration. These figures, together with the fact that Brown, shortly before this time, had been offering the mortgage notes for $5,000, tends strongly to corroborate the testimony of defendant’s witnesses, and fully justifies the conclusion that the purchase price of the mortgage notes was $5,000.
We find no error in the decree of the lower court, and it is affirmed. Affirmed.
*445Decided April 20, 1909.